Case 7:20-cv-00246 Document 1-1 Filed on 08/28/20 in TXSD Page 1 of 19




              SCHEDULE A
 Case 7:20-cv-00246 Document 1-1 Filed on 08/28/20 in TXSD Page 2 of 19




                                      SCHEDULE A

                            AUTHORITY FOR THE TAKING


       The property is taken under and in accordance with 40 U.S.C. §§ 3113 and 3114,

which authorize the condemnation of land and the filing of a Declaration of Taking; the

Act of Congress approved September 30, 1996, as Public Law 104-208, Division C,

Section 102, 110 Stat. 3009-546, 3009-554-55, as amended and codified at 8 U.S.C. §

1103(b) & note; and the Act of Congress approved February 15, 2019, as Public Law 116-

6, div. A, tit. II, Section 230, 133 Stat. 13, which appropriated the funds that shall be used

for the taking.
Case 7:20-cv-00246 Document 1-1 Filed on 08/28/20 in TXSD Page 3 of 19




              SCHEDULE B
 Case 7:20-cv-00246 Document 1-1 Filed on 08/28/20 in TXSD Page 4 of 19




                                     SCHEDULE B

                                   PUBLIC PURPOSE



       The public purpose for which said property is taken is to construct, install, operate,

and maintain roads, fencing, vehicle barriers, security lighting, cameras, sensors, and

related structures designed to help secure the United States/Mexico border within the State

of Texas.
Case 7:20-cv-00246 Document 1-1 Filed on 08/28/20 in TXSD Page 5 of 19




              SCHEDULE C
 Case 7:20-cv-00246 Document 1-1 Filed on 08/28/20 in TXSD Page 6 of 19




                                       SCHEDULE C

                                   LEGAL DESCRIPTION

                                     Starr County, Texas

Tract: RGV-RGC-6026
Owner: Noel Garcia, et al.
Acreage: 1.067

Being a 1.067 acre (46,482 square feet) parcel of land, more or less, being out of the Juan
B. Villareal Survey, Abstract No. 183, Porción 75, ancient jurisdiction of Camargo,
Mexico, now Starr County, Texas, being out of called 4.66 acre tract conveyed to
Guillerma Garza de Villarreal by Certified Copy of Decree recorded in Volume 52, Page
4, Deed Records of Starr County, Texas (Tract No. 80, Share 25), being the same tract
conveyed to Juan M. Villarreal and Lucia V. Garcia by Warranty Deed recorded in Volume
254, Page 266, Deed Records of Starr County, Texas and being the same tract conveyed
to Noel Garcia by Warranty Deed recorded in Volume 1197, Page 324, Official Records
of Starr County, Texas, said parcel of land being more particularly described
by metes and bounds as follows;

Commencing at a found 1/2” iron rod at the southwest corner of the 4.66 acre tract and
the southeast corner of a called 8.67 acre tract conveyed to the State of Texas by Final
Summary Judgement-Cause No. DC-09-426 recorded in Volume 1331, Page 51, Official
Records of Starr County, Texas, said point being in the north line of a called 131.63 acre
tract conveyed to Jose Manuel Villarreal and Armandina B. Villarreal by Special Warranty
Deed recorded in Volume 1498, Page 760, Official Records of Starr County, Texas
(Tract II), said point having the coordinates of N=16659473.622, E=861927.435, said
point bears S 86°06'53" E, a distance of 6344.34’ from United States Army Corps of
Engineers Control Point No. 211;
Thence: N 09°30'25" E (S 09°15'00" W, Record), departing the north line of the 131.63
acre tract, with the west line of the 4.66 acre tract and the east line of the 8.67 acre tract,
for a distance of 360.11’ to a set 5/8” rebar with an MDS LAND SURVEYING aluminum
disk capped survey marker stamped with the following description: “RGV-RGC-6025-
3=6026-1” for the Point of Beginning and southwest corner of Tract RGV-RGC-6026,
said point being in the west line of the 4.66 acre tract and the east line of the 8.67 acre
tract, said point having the coordinates of N=16659828.783, E=861986.913;

Thence: N 09°30'25" E (S 09°15'00" W, Record), continuing with the west line of the 4.66
acre tract and the east line of the 8.67 acre tract, for a distance of 210.88’ to a set 5/8” rebar
with an MDS LAND SURVEYING aluminum disk capped survey marker stamped with
the following description: “RGV-RGC-6025-2=6026-2” for the northwest corner of Tract
RGV-RGC-6026, said point being in the west line of the 4.66 acre tract and the east line
of the 8.67 acre tract;
Thence: departing the east line of the 8.67 acre tract, over and across the 4.66 acre tract,
the following courses and distances:
Case 7:20-cv-00246 Document 1-1 Filed on 08/28/20 in TXSD Page 7 of 19




                                  SCHEDULE C (Cont.)


   S 83°14'09" E, for a distance of 16.63’ to a set 5/8” rebar with an MDS LAND
    SURVEYING aluminum disk capped survey marker stamped with the following
    description: “RGV-RGC-6026-3” for an angle point in the north line of Tract RGV-
    RGC- 6026;
   S 56°23'29" E, for a distance of 212.39’ to a set 5/8” rebar with an MDS LAND
    SURVEYING aluminum disk capped survey marker stamped with the following
    description: “RGV-RGC-6026-4” for the northeast corner of Tract RGV-RGC-6026,
    said point being in the east line of the 4.66 acre tract and the west line of a called
    148.715 acre tract conveyed to E&S River Farm, LTD. by Warranty Deed recorded
    in Volume 1190, official Records of Starr County, Texas (Tract III);

Thence: S 08°29'00" W (N 09°15'00" E, Record), with the east line of the 4.66 acre tract
and the west line of the 148.715 acre tract, for a distance of 220.90’ to a set 5/8” rebar with
an MDS LAND SURVEYING aluminum disk capped survey marker stamped with the
following description: “RGV-RGC-6026-5” for the southeast corner of Tract RGV-RGC-
6026, said point being in the east line of the 4.66 acre tract and the west line of the 148.715
acre tract;
Thence: N 56°23'29" W, departing the west line of the 148.715 acre tract, over and across
the 4.66 acre tract, for a distance of 234.91’ to the Point of Beginning.
Note: All bearings, distances and coordinates are referenced to the Texas State Plane
Coordinate System, South Zone grid (SPCS 4205) NAD’83. Values may be converted to
ground values using a combined scale factor of 1.000040000.
Case 7:20-cv-00246 Document 1-1 Filed on 08/28/20 in TXSD Page 8 of 19




              SCHEDULE D
 Case 7:20-cv-00246 Document 1-1 Filed on 08/28/20 in TXSD Page 9 of 19



                                 SCHEDULE D

                                  MAP or PLAT

                             LAND TO BE CONDEMNED




Tract: RGV-RGC-6026
Owner: Noel Garcia, et al.
Acreage: 1.067
Case 7:20-cv-00246 Document 1-1 Filed on 08/28/20 in TXSD Page 10 of 19



                         SCHEDULE D (Cont.)
Case 7:20-cv-00246 Document 1-1 Filed on 08/28/20 in TXSD Page 11 of 19



                         SCHEDULE D (Cont.)
Case 7:20-cv-00246 Document 1-1 Filed on 08/28/20 in TXSD Page 12 of 19



                         SCHEDULE D (Cont.)
Case 7:20-cv-00246 Document 1-1 Filed on 08/28/20 in TXSD Page 13 of 19




               SCHEDULE E
Case 7:20-cv-00246 Document 1-1 Filed on 08/28/20 in TXSD Page 14 of 19



                                      SCHEDULE E

                                     ESTATE TAKEN

                                    Starr County, Texas

Tract: RGV-RGC-6026
Owner: Noel Garcia et al.
Acreage: 1.067

       The estate acquired is fee simple, subject to existing easements for public roads and
highways, public utilities, railroads, and pipelines; and subject to all interests in minerals
and appurtenant rights for exploration, development, production and removal of said
minerals;
       Reserving to the owners of the lands identified in Warranty Deed dated June 13,
2008, recorded June 13, 2008, Document No. 2008-275469, Book 1197, Page 324, Official
Records, Starr County, Texas; Warranty Deed dated March 14, 1960, recorded March 22,
1960, Document No. 1960-52777, Book 254, Page 266, Deed of Records, Starr County,
Texas; and Certified Copy of Final Decree of Partition – Cause No. 806 dated April 21,
1925, recorded August 31, 1925, Document No. 1925-806, Book 52, Page 4, Deed of
Records, Starr County, Texas, reasonable access to and from the owners’ lands lying
between the Rio Grande River and the border barrier through opening(s) or gate(s) in the
border barrier between the westernmost mark labeled “Beginning” and easternmost mark
labeled “Ending” depicted on the map below;
       Excepting and excluding all interests in water rights and water distribution and
drainage systems, if any, provided that any surface rights arising from such water rights or
systems are subordinated to the United States’ construction, operation, and maintenance of
the border barrier.
Case 7:20-cv-00246 Document 1-1 Filed on 08/28/20 in TXSD Page 15 of 19




                         SCHEDULE E (Cont.)
Case 7:20-cv-00246 Document 1-1 Filed on 08/28/20 in TXSD Page 16 of 19




               SCHEDULE F
Case 7:20-cv-00246 Document 1-1 Filed on 08/28/20 in TXSD Page 17 of 19




                                   SCHEDULE F

                      ESTIMATE OF JUST COMPENSATION



    The sum estimated as just compensation for the land being taken is FIFTEEN

THOUSAND SIX, HUNDRED NINE DOLLARS AND NO/100 ($15,609.00), to be

deposited herewith in the Registry of the Court for the use and benefit of the persons

entitled thereto.
Case 7:20-cv-00246 Document 1-1 Filed on 08/28/20 in TXSD Page 18 of 19




               SCHEDULE G
Case 7:20-cv-00246 Document 1-1 Filed on 08/28/20 in TXSD Page 19 of 19




                                     SCHEDULE G

                                INTERESTED PARTIES

The following table identifies all persons who have or claim an interest in the property
condemned and whose names are now known, indicating the nature of each person’s
property interest(s) as indicated by references in the public records and any other
information available to the United States. See Fed. R. Civ. P. 71.1(c).

 Interested Party                             Reference
 Noel Garcia                                  RGV-RGC-6026
                                              Warranty Deed; Document # 2008-
 Rio Grande City, TX                          275469; Recorded June 13, 2008,
                                              Deed Records of Starr County

 The Estate of Juan M. Villarreal,            Warranty Deed; Document # 1960-52777;
 Deceased                                     Recorded March 23, 1960;
                                              Deed Records of Starr County

 The Estate of Lucia V. Garcia,               Warranty Deed; Document # 1960-52777;
 Deceased                                     Recorded March 23, 1960;
 c/o Noel Garcia                              Deed Records of Starr County

 Rio Grande City, TX


 Ameida Salinas
 Starr County Tax Assessor-Collector
 100 N. FM 3167, Suite 201
 Rio Grande City, TX 78582
